ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 12 July 2022 has been entered and considered. Claims 1, 4, 18, 21, and 24-25 have been amended. Claims 5-6, 11-17, 23, and 26-27 have been canceled. Claims 1-4, 7-10, 18-22, and 24-25, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 4 and 25, the rejections under 35 USC 112 are withdrawn.

Prior Art Rejections
Independent claim 1 has been amended to incorporate the allowable subject matter of now-canceled claims 5-6, and independent claims 18 has been amended to incorporate the allowable subject matter of now-canceled claims 26-27. Accordingly, the prior art rejections are overcome.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 18 recite, in some variation: receiving a compressed digital video; decompressing the compressed digital video to generate a decompressed digital video including a plurality of digital images, wherein decompressing the compressed digital video comprises: identifying motion data from the compressed digital video; and generating pixel data indicating motion of content within respective digital images of the plurality of digital images based at least in part on the motion data; identifying a first subset of digital images from the plurality of digital images from the decompressed digital video based on the identified motion data, wherein: identifying the first subset of digital images comprises sampling digital images from a portion of the compressed digital video associated with the identified motion data at a first frame rate based on the portion of the compressed digital video being associated with the identified motion data, and the first frame rate is determined based on a rate at which an image processing model trained to generate an output based on input digital images is configured to process the input digital images; and providing the first subset of digital images from the decompressed digital video as input to the image processing model.
Choi, the closest prior art of record, is directed to decompressing video data comprising frames of image data. In particular, Choi discloses decoding the encoded image data to produce foreground extraction target frames on which foreground extraction is subsequently performed. Choi further discloses that the decoding process includes extracting encoded parameters comprising motion vectors and generating the decoded foreground extraction target frames using the motion vectors. 
However, Choi does not teach or suggest identifying a first subset of digital images from the plurality of digital images from the decompressed digital video based on the identified motion data; and providing the first subset of digital images from the plurality of digital images from the decompressed digital video as input to an image processing model trained to generate an output based on input pixel data, as required by the independent claims. Choi also fails to teach or suggest that identifying the first subset of digital images comprises sampling digital images from a portion of the compressed digital video associated with the identified motion data at a first frame rate based on the portion of the compressed digital video being associated with the identified motion data, and the first frame rate is determined based on a rate at which an image processing model trained to generate an output based on input digital images is configured to process the input digital images, as recited in the independent claims. 
Sah, like Choi, is directed to analyzing video based on motion. Sah discloses segmenting the video into clips, then selecting keyframes from each clip, and inputting the selected keyframes into a trained convolutional neural network which captions the video segment. In particular, key frame selection is performed by calculating the change of motion between each frame in a segment, and selecting the key frames based on the amount of motion.
However, even if combined with Choi, Sah would fail to teach or suggest that identifying the first subset of digital images comprises sampling digital images from a portion of the compressed digital video associated with the identified motion data at a first frame rate based on the portion of the compressed digital video being associated with the identified motion data, and the first frame rate is determined based on a rate at which an image processing model trained to generate an output based on input digital images is configured to process the input digital images, as recited in the independent claims.
Bendale, like Choi, is directed to video processing. Bendale discloses that the system may sample the video at a lower frame rate is low if no motion exists in the scene, while the system may sample the video at a high frame rate when motion is present within the scene.
However, even if the teachings of Choi, Sah, and Bendale were combined, the combination would fail to teach or suggest that the first frame rate is determined based on a rate at which an image processing model trained to generate an output based on input digital images is configured to process the input digital images within the context of the remaining features of the independent claims. The remaining cited art of record does not cure this deficiency. 
Because the cited art, alone or in combination, does not teach or suggest each and every feature of independent claims 1 and 18, these claims are allowed. Claims 2-4, 7-10, and 21-22 are allowed by virtue of their dependency on claim 1. Claims 19-20 and 24-25 are allowed by virtue of their dependency on claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663